Case: 13-15417       Date Filed: 12/01/2014       Page: 1 of 23


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              _______________________

                                      No. 13-15417
                                _______________________

                      D. C. Docket No. 8:13-cv-02136-SDM-AEP


JEFFREY STEIN, D.D.S., M.S.D., P.A.
et al.,

                                                                   Plaintiff – Appellant,

                                             versus

BUCCANEERS LIMITED PARTNERSHP,

                                                                   Defendant – Appellee.

                                _______________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (December 1, 2014)

Before MARTIN, Circuit Judge, and EATON, ∗ Judge, and HINKLE, ∗∗ District
Judge.


       ∗
          Honorable Richard K. Eaton, United States Court of International Trade Judge, sitting
by designation.
       ∗∗
           Honorable Robert L. Hinkle, United States District Judge for the Northern District of
Florida, sitting by designation
              Case: 13-15417     Date Filed: 12/01/2014    Page: 2 of 23


HINKLE, District Judge:

      This case presents the question whether a defendant may moot a class action

through an unaccepted Federal Rule of Civil Procedure 68 offer of complete relief

to the named plaintiffs—but not to class members—before the named plaintiffs

move to certify the class. In the circumstances of this case, the answer is no. We

join the majority of circuits that have addressed the issue.

   I. The Proceedings in the District Court

      Six named plaintiffs filed this proposed class action in Florida state court

against the defendant Buccaneers Limited Partnership (“BLP”). The complaint

alleged that BLP sent unsolicited faxes to the named plaintiffs and more than

100,000 others, that the faxes advertised tickets to National Football League games

involving the Tampa Bay Buccaneers, and that sending the unsolicited faxes

violated the Telephone Consumer Protection Act, see 47 U.S.C. § 227(b)(1)(C),

and its implementing regulations, see 47 C.F.R. § 64.1200 & 68.318(d) (2013).

      The named plaintiffs sought to represent a nationwide class of recipients of

the unsolicited faxes. The complaint demanded statutory damages of $500 per

violation, trebled to $1,500 based on BLP’s willfulness, and an injunction against

further violations.

      The plaintiffs served process on BLP on August 1, 2013. BLP removed the

action to federal court on August 16. Three days later, on August 19, BLP served

                                           2
              Case: 13-15417     Date Filed: 12/01/2014   Page: 3 of 23


on each named plaintiff an offer of judgment under Federal Rule of Civil

Procedure 68. The offer to the first named plaintiff, who alleged in the complaint

that he had received three faxes, provided in full:

             Pursuant to Rule 68 of the Federal Rules of Civil Procedure,
      Defendant, BUCCANEERS LIMITED PARTNERSHIP, hereby
      offers to allow Judgment to be entered against it in this action in the
      amount of $4,500.00 as well as all reasonable costs incurred to date by
      JEFFREY M. STEIN, D.D.S., M.S.D., P.A. to be decided by the
      Court, and an entry of a stipulated injunction enjoining the Defendant
      from any future violations of 47 U.S.C. §227, 47 C.F.R. 64.1200, and
      47 C.F.R. 68.318(d). The offer extended herein is intended to fully
      satisfy the individual claims of JEFFREY M. STEIN, D.D.S., M.S.D.,
      P.A. made in this action or which could have been made in this action,
      and to the extent the offer extended does not do so, BUCCANEERS
      LIMITED PARTNERSHIP hereby offers to provide JEFFREY M.
      STEIN, D.D.S., M.S.D., P.A. with any other relief which is
      determined by the Court to be necessary to fully satisfy all of the
      individual claims of JEFFREY M. STEIN, D.D.S., M.S.D., P.A. in the
      action. This offer of judgment is made for the purposes specified in
      Federal Rule of Civil Procedure 68, and is not to be construed as
      either an admission that Defendant, BUCCANEERS LIMITED
      PARTNERSHIP is liable in this action, or that the Plaintiff, JEFFREY
      M. STEIN, D.D.S., M.S.D., P.A., has suffered any damage. This
      Offer of Judgment shall not be filed with the Court unless (a) accepted
      or (b) in a proceeding to determine costs. The Plaintiff must serve
      written acceptance of this offer within fourteen (14) days, or this offer
      will be deemed rejected.

The offers to the other named plaintiffs were identical except for the names of the

offerees and amounts of the offers; one was for $7,500, one was for $3,000, and

three were for $1,500 each, based on the number of faxes the complaint alleged the

offeree had received.



                                          3
              Case: 13-15417    Date Filed: 12/01/2014   Page: 4 of 23


      Two days later, on August 21, BLP moved to dismiss for lack of

jurisdiction, asserting that the unaccepted Rule 68 offers rendered the case moot.

      The motion stirred the plaintiffs to action. On August 22, the plaintiffs

moved to certify a class. This was long before the deadline under the Local Rules

for filing such a motion. On August 28, the district court denied the motion to

certify, saying it was “terse” and “admittedly (in fact, purposefully) premature.”

      The Rule 68 offers set the deadline for acceptance as 14 days after service of

the offers. The applicable counting rules, see Fed. R. Civ. P. 6, extended the

deadline 3 days because the offers were served electronically, and further extended

the deadline to the next business day. So the deadline for acceptance was

September 9. The plaintiffs did not accept the offers, and the deadline passed.

      On October 24, the district court entered an order concluding the action was

indeed moot, granting the motion to dismiss, and directing the clerk to close the

case. The named plaintiffs received no money, no injunction, and no judgment.

They brought this appeal.

   II. The Statutory Claim

      The Telephone Consumer Protection Act makes it illegal to send unsolicited

faxes like those the plaintiffs allege BLP sent. See 47 U.S.C. § 227(b)(1)(C). The

Act creates a private right of action in favor of anyone who receives such a fax. Id.




                                          4
              Case: 13-15417      Date Filed: 12/01/2014   Page: 5 of 23


§ 227(c)(5). The Act provides statutory damages of $500 for each violation,

trebled to $1,500 for a violation that is willful. Id.

      Federal Rule of Civil Procedure 23 authorizes class actions when specific

conditions are met. The Telephone Consumer Protection Act does not explicitly

address the application of Rule 23 to actions for statutory damages. The plaintiffs

assert, and we assume without deciding, that class members may recover statutory

damages in a class action when the conditions of Rule 23 are met, so long, of

course, as the case is not moot. The only question presented on this appeal is

whether BLP’s Rule 68 offers rendered the case moot.

   III. The Standard of Review

      We review factual findings underlying a mootness decision for clear error.

We review de novo the legal issue of whether, based on the facts, a case is moot.

Here the facts are undisputed, so our review of the only matter at issue—the legal

effect of the undisputed facts—is de novo. See, e.g., Zinni v. ER Solutions, Inc.,

692 F.3d 1162, 1166 (11th Cir. 2012).

   IV. Mootness

      A case is moot “when it no longer presents a live controversy with respect to

which the court can give meaningful relief.” Cameron-Grant v. Maxim Healthcare

Servs., Inc., 347 F.3d 1240, 1245 (11th Cir. 2003) (quoting 31 Foster Children v.

Bush, 329 F.3d 1255, 1263 (11th Cir. 2003)). A plaintiff must have “a legally

                                            5
              Case: 13-15417     Date Filed: 12/01/2014   Page: 6 of 23


cognizable interest in the outcome.” Id. (quoting Powell v. McCormack, 395 U.S.
486, 496 (1969); 31 Foster Children, 329 F.3d at 1263). And this must be true

from beginning to end, not just when the case is filed.

      Here mootness turns on two issues of first impression in this circuit. The

first is whether an individual plaintiff’s claim becomes moot when the plaintiff

does not accept a Rule 68 offer of judgment that, if accepted, would provide all the

relief the plaintiff seeks. The second is whether, if the answer is yes and such

offers are made to all the named plaintiffs in a proposed class action before they

move to certify a class, the named plaintiffs may nonetheless go forward as class

representatives.

      A. The Rule 68 Offers’ Effect on the Named Plaintiffs’ Claims

      We begin with the effect of an unaccepted Rule 68 offer on an individual

plaintiff’s claim. Rule 68 provides: “An unaccepted offer is considered withdrawn,

but it does not preclude a later offer. Evidence of an unaccepted offer is not

admissible except in a proceeding to determine costs.” An unaccepted offer is

admissible in a proceeding to determine costs because of Rule 68(d): “If the

judgment that the offeree finally obtains is not more favorable than the unaccepted

offer, the offeree must pay the costs incurred after the offer was made.” That is the

whole point of Rule 68: a party who rejects an offer, litigates, and does not get a

better result must pay the other side’s costs. A defendant who wishes to offer

                                          6
               Case: 13-15417    Date Filed: 12/01/2014   Page: 7 of 23


complete relief need not invoke Rule 68; the defendant can simply offer complete

relief, including the entry of judgment. See, e.g., Doyle v. Midland Credit Mgmt.,

Inc., 722 F.3d 78, 80–81 (2d Cir. 2013). BLP did not do that.

       Giving controlling effect to an unaccepted Rule 68 offer—dismissing a case

based on an unaccepted offer as was done here—is flatly inconsistent with the rule.

When the deadline for accepting these offers passed, they were “considered

withdrawn” and were “not admissible.” See Fed. R. Civ. P. 68(b). The plaintiffs

could no longer accept the offers or require the court to enter judgment. In short,

the plaintiffs still had their claims, and BLP still had its defenses. BLP had not

paid the plaintiffs, was not obligated to pay the plaintiffs, and had not been

enjoined from sending out more faxes. The named plaintiffs’ individual claims

were not moot.

       Four justices of the United States Supreme Court—the only four who have

weighed in on this issue—have adopted precisely this analysis. In Genesis

Healthcare Corp. v. Symczyk, 133 S. Ct. 1523 (2013), a collective action under the

Fair Labor Standards Act, the parties stipulated that an unaccepted Rule 68 offer

mooted the individual plaintiff’s claim. The majority accepted the stipulation

without addressing the issue. Id. at 1528-29. But Justice Kagan, writing for four

dissenters, said this:

              That thrice-asserted view [that the defendant’s offer mooted the
       plaintiff’s individual claims] is wrong, wrong, and wrong again. We
                                          7
             Case: 13-15417      Date Filed: 12/01/2014    Page: 8 of 23


      made clear earlier this Term that “[a]s long as the parties have a
      concrete interest, however small, in the outcome of the litigation, the
      case is not moot.” Chafin v. Chafin, 568 U.S. ––––, ––––, 133 S. Ct.
1017, 1023 (2012) (internal quotation marks omitted). “[A] case
      becomes moot only when it is impossible for a court to grant any
      effectual relief whatever to the prevailing party.” Ibid. (internal
      quotation marks omitted). By those measures, an unaccepted offer of
      judgment cannot moot a case. When a plaintiff rejects such an offer—
      however good the terms—her interest in the lawsuit remains just what
      it was before. And so too does the court's ability to grant her relief. An
      unaccepted settlement offer—like any unaccepted contract offer—is a
      legal nullity, with no operative effect. As every first-year law student
      learns, the recipient’s rejection of an offer “leaves the matter as if no
      offer had ever been made.” Minneapolis & St. Louis R. Co. v.
      Columbus Rolling Mill, 119 U.S. 149, 151 (1886). Nothing in Rule 68
      alters that basic principle; to the contrary, that rule specifies that “[a]n
      unaccepted offer is considered withdrawn.” Fed. Rule Civ. Proc.
      68(b). So assuming the case was live before—because the plaintiff
      had a stake and the court could grant relief—the litigation carries on,
      unmooted.

              For this reason, Symczyk’s individual claim was alive and well
      when the District Court dismissed her suit. Recall: Genesis made a
      settlement offer under Rule 68; Symczyk decided not to accept it;
      after 10 days [the rule now says 14], it expired and the suit went
      forward. Symczyk’s individual stake in the lawsuit thus remained
      what it had always been, and ditto the court’s capacity to grant her
      relief. After the offer lapsed, just as before, Symczyk possessed an
      unsatisfied claim, which the court could redress by awarding her
      damages. As long as that remained true, Symczyk’s claim was not
      moot, and the District Court could not send her away empty-handed.
      So a friendly suggestion to the Third Circuit: Rethink your mootness-
      by-unaccepted-offer theory. And a note to all other courts of appeals:
      Don’t try this at home.

Symczyk, 133 S. Ct. at 1533-34 (Kagan, J., dissenting). BLP invites us to try this

at home. We decline.



                                           8
              Case: 13-15417     Date Filed: 12/01/2014   Page: 9 of 23


      At least one circuit has explicitly adopted the position set out in the

Symczyk dissent. See Diaz v. First Am. Home Buyers Prot. Corp., 732 F.3d 948,

954-55 (9th Cir. 2013). Before Symczyk, at least two other circuits took a

different approach, holding that an unaccepted Rule 68 offer for full relief moots

an individual claim. See O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 575

(6th Cir. 2009); McCauley v. Trans Union, L.L.C., 402 F.3d 340 (2d Cir. 2005).

But even those decisions said a plaintiff’s claims could not just be dismissed as

was done here; the proper approach, the courts said, was to enter judgment for the

plaintiff in the amount of the unaccepted offer.

      We agree with the Symczyk dissent. But even if we did not, we would be

unable to affirm the dismissal of the plaintiffs’ claims without the entry of

judgment for the amount of the Rule 68 offers.

      Our result draws further support from the terms BLP itself included in the

offers of judgment. Each offer said:

      This offer of judgment is made for the purposes specified in Federal
      Rule of Civil Procedure 68, and is not to be construed as either an
      admission that [BLP] is liable in this action, or that the [plaintiff to
      whom the offer is directed] has suffered any damage. This Offer of
      Judgment shall not be filed with the Court unless (a) accepted or (b) in
      a proceeding to determine costs. The Plaintiff must serve written
      acceptance of this offer within fourteen (14) days, or this offer will be
      deemed rejected.

So the offers made clear they would have no effect—would not even be filed—

unless accepted or in a proceeding to determine costs.
                                          9
                Case: 13-15417   Date Filed: 12/01/2014   Page: 10 of 23


      Just two days after saying its offers “shall not be filed,” BLP filed the offers.

And despite having said that if not accepted the offers would be “deemed

rejected,” BLP now says, in effect, that the offers must be treated as having been

accepted—as having obligated BLP to pay the offered amounts and to comply with

an injunction that was never issued. The terms of the offers will not bear that

construction.

      Nor will the district court’s order. The court did not enter a judgment for the

named plaintiffs. The court did not issue an injunction. After the offers lapsed,

and indeed after the district court entered its order dismissing the case, the legal

relationship between BLP and the named plaintiffs was precisely the same as

before the offers were made: the named plaintiffs had claims against BLP under

the Telephone Consumer Protection Act; BLP retained all its defenses; no ruling

had been made on the validity of the claims or defenses; and no judgment had been

entered. BLP had not paid the plaintiffs, was not obligated to pay the plaintiffs,

and had not been enjoined from sending out more faxes. The individual claims

were not moot. The order dismissing this action must be reversed.

   B. The Rule 68 Offers’ Effect on the Class Claims

      There is also an alternative basis for this holding. Even if the individual

claims are somehow deemed moot, the class claims remain live, and the named

plaintiffs retain the ability to pursue them.

                                           10
             Case: 13-15417     Date Filed: 12/01/2014    Page: 11 of 23


      The law of the circuit begins with Zeidman v. J. Ray McDermott & Co., 651
F.2d 1030 (5th Cir. 1981). As a Fifth Circuit decision issued before October 1,

1981, the decision is binding precedent in the Eleventh Circuit. See Bonner v. City

of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir.1981).

      In Zeidman, a proposed class action, the named plaintiffs asserted securities

claims for damages. After the plaintiffs moved to certify a class, the defendant

tendered the full amount of the named plaintiffs’ claims. The district court

dismissed the case as moot without ruling on the class-certification motion. The

court of appeals reversed. The court assumed without discussion that the

defendant’s tender mooted the named plaintiffs’ individual claims. 651 F.2d at

1042. The case did not involve a rejected Rule 68 offer of judgment and thus does

not impact our holding on that issue as set out in section IV.A. above.

      The court said the issue was this: “should a purported but uncertified class

action be dismissed for mootness upon tender to the named plaintiffs of their

personal claims, despite the existence of a timely filed and diligently pursued

pending motion for class certification?” Zeidman, 651 F.2d at 1041. The court

held that the answer was no—that the case was not moot.

      On the issue of the mootness of the class claims, Zeidman is different from

our case in only one significant respect: in Zeidman, the plaintiffs moved to certify

a class before the individual claims became moot, while here, the plaintiffs moved

                                         11
              Case: 13-15417      Date Filed: 12/01/2014     Page: 12 of 23


to certify the class only after BLP served its Rule 68 offers. BLP says this changes

the result.

       We disagree.

       First, it is plain that this case still presents a live controversy. The plaintiffs

say BLP violated the Telephone Consumer Protection Act and that all class

members are entitled to money damages; BLP denies it. In indistinguishable

circumstances, Zeidman held the dispute was still live and said: “The case before

us, therefore, rests not on whether there exists a live controversy, but on whether

the district court has before it some plaintiff with a personal stake in that

controversy.” Id. at 1042. The same is true here.

       Second, the Supreme Court has made clear, more than once, that the

necessary personal stake in a live class-action controversy sometimes is present

even when the named plaintiff’s own individual claim has become moot.

       An example is Sosna v. Iowa, 419 U.S. 393 (1975). There the named

plaintiff challenged Iowa’s durational residence requirement for divorces. After a

three-judge district court upheld the Iowa provision on the merits, and while the

case was pending on appeal to the Supreme Court, the named plaintiff’s individual

claim became moot on two grounds: she got a divorce in another state, and she had

lived in Iowa long enough to satisfy the durational residence requirement.




                                            12
             Case: 13-15417     Date Filed: 12/01/2014    Page: 13 of 23


      The Supreme Court said the case could nonetheless go forward. The Court

said that upon certification, class members “acquired a legal status separate from

the interest of [the named plaintiff].” Id. at 399. And the Court cited its prior

decisions holding that disputes were not moot when they were “capable of

repetition, yet evading review.” Id. at 399, 402. Sosna squarely refutes any

assertion that a class action is always moot just because the named plaintiff’s claim

is moot.

      In Sosna the class was certified before the named plaintiff’s claim became

moot. But the Court recognized that would not always be the case:

      There may be cases in which the controversy involving the named
      plaintiffs is such that it becomes moot as to them before the district
      court can reasonably be expected to rule on a certification motion. In
      such instances, whether the certification can be said to “relate back” to
      the filing of the complaint may depend upon the circumstances of the
      particular case and especially the reality of the claim that otherwise
      the issue would evade review.

Id. at 402 n.11 (emphasis added).

      As this language makes clear, the Court’s chronological focus was on two

things: first, the time “before the district court can reasonably be expected to rule

on a certification motion,” and second, “the filing of the complaint.” A court

cannot reasonably be expected “to rule on a certification motion” before the

plaintiff can marshal the necessary facts and file a properly supported motion.

(Note that the Court said “a” certification motion, not “the” certification motion, as

                                          13
             Case: 13-15417      Date Filed: 12/01/2014   Page: 14 of 23


one might have expected had the Court meant only a motion that already had been

filed.) And if relation back is proper—that is, if the individual claims become

moot before the court can reasonably be expected to rule on a certification

motion—then relation back is to the “filing of the complaint,” not to the filing of

the certification motion. See id. The Sosna discussion is inconsistent with BLP’s

assertion that controlling weight should be given to the time of filing the motion to

certify.

       The recognition that a class-action may not be moot when individual claims

become moot before certification was dictum in Sosna, but the Supreme Court

soon made it a holding. In Gerstein v. Pugh, 420 U.S. 103 (1975), the named

plaintiffs challenged a Florida procedure that allowed individuals charged with a

crime to be detained for 30 days without a judicial determination of probable

cause. The district court certified a class.

       By the time the case reached the Supreme Court, the named plaintiffs were

no longer in pretrial detention. But the Supreme Court said the case was not moot;

the case was capable of repetition, yet evading review. The Court added: “It is by

no means certain that any given individual, named as plaintiff, would be in pretrial

custody long enough for a district judge to certify the class.” Id. at 111 n.11.

       The record did not indicate whether the named plaintiffs were in detention

when the district court certified the class. The Court said it did not matter. Of

                                           14
              Case: 13-15417     Date Filed: 12/01/2014     Page: 15 of 23


special note here, the Court did not address at all the question whether the

individual claims became moot before or after the plaintiffs moved to certify the

class; the status of the case at that point plainly was not critical. Gerstein, like

Sosna, is inconsistent with BLP’s assertion that controlling weight should be given

to the status of the individual claims at the time of filing the motion to certify.

      The Court addressed this issue again in Swisher v. Brady, 438 U.S. 204

(1977), a class action challenging Maryland’s juvenile-court procedures. The

named plaintiffs’ claims became moot before the district court certified a class.

But the Supreme Court held the case could go forward under Sosna’s relation-back

doctrine. Under that doctrine, the class certification related back to the filing of the

complaint. Id. at 213-14 n.11. Once again, the relation back was not to the date

when the plaintiffs moved to certify a class.

      The Court reached the same result in County of Riverside v. McLaughlin,

500 U.S. 44 (1991). Like Gerstein, McLaughlin was a challenge to pretrial

detention procedures. The Court noted that the named plaintiffs’ claims had

become moot, but it rejected the assertion that they lacked standing or could not

represent the class. The Court explicitly addressed the temporal relationship of

two events: the mooting of the individual claims and the certification order. The

Court paid no attention to the time of filing the motion to certify. The Court said,




                                           15
             Case: 13-15417     Date Filed: 12/01/2014    Page: 16 of 23


“That the class was not certified until after the named plaintiffs’ claims had

become moot does not deprive us of jurisdiction.” Id. at 52.

      The claims in Sosna, Gerstein, Swisher, and McLaughlin were capable of

repetition, yet evading review, because the passage of time inevitably mooted

claims of that kind. The same is not true of the claims at issue before us; these

claims would have persisted until judgment but for any mooting effect of the Rule

68 offers of judgment. Zeidman squarely holds, though, that this does not matter.

After noting this same distinction, Zeidman said: “we believe that the result should

be no different when the defendants have the ability by tender to each named

plaintiff effectively to prevent any plaintiff in the class from procuring a decision

on class certification.” Zeidman, 651 F.2d at 1050. The court added:

      [I]n those cases in which it is financially feasible to pay off successive
      named plaintiffs, the defendants would have the option to preclude a
      viable class action from ever reaching the certification stage. This
      result is precisely what the relation back doctrine of Sosna, Gerstein
      and Swisher condemns, and we see no difference when it is caused by
      the defendant’s purposive acts rather than by the naturally transitory
      nature of the controversy.

Id. Zeidman is the law of the circuit on this issue.

      There is nothing in the language of these decisions or in the analysis that

produced them that suggests the relation-back doctrine turns on whether the named

plaintiffs’ individual claims become moot before or after the plaintiffs move to

certify a class. Quite the contrary. As Sosna recognized, the legal status of class

                                          16
             Case: 13-15417     Date Filed: 12/01/2014    Page: 17 of 23


members changes not when a motion to certify is filed but when a certification

order is entered. Sosna, 419 U.S. at 399. The relation-back doctrine allows a

named plaintiff whose individual claims are moot to represent class members not

because the named plaintiff has moved to certify a class but because the named

plaintiff will adequately present the class claims and unless the named plaintiff is

allowed to do so the class claims will be capable of repetition, yet evading review.

And when, as here, the relation-back doctrine applies, certification relates back not

to the filing of the motion to certify but “to the filing of the complaint.” See Sosna,
419 U.S. at 402 n.11; Swisher, 438 U.S. at 213-14 n.11.

      Indeed, a motion to certify, without more, does nothing that is significant on

this issue. The motion indicates that the named plaintiff intends to represent a

class if allowed to do so, but the complaint itself announces that same intent; the

motion is not needed for that purpose. A certification order confirms that the case

will so proceed; a motion does not. The assertion that a motion fundamentally

changes the legal landscape—indeed, that it impacts the constitutional

prerequisites to jurisdiction under Article III—makes no sense.

      What matters is that the named plaintiff acts diligently to pursue the class

claims. This matters because it shows, or at least supports the assertion that, the

named plaintiff has “such a personal stake in the outcome of the controversy as to

assure that concrete adverseness which sharpens the presentation of issues upon

                                          17
             Case: 13-15417     Date Filed: 12/01/2014    Page: 18 of 23


which the court so largely depends . . . .” Sosna, 419 U.S. at 411 (quoting Baker v.

Carr, 369 U.S. 186, 204 (1962)). A named plaintiff who does not act diligently

may not have what it takes to adequately present the issues. But to act diligently, a

named plaintiff need not file a class-certification motion with the complaint or

prematurely; it is enough that the named plaintiff diligently takes any necessary

discovery, complies with any applicable local rules and scheduling orders, and acts

without undue delay.

      Here the named plaintiffs did not fail to act diligently. They had not yet

moved to certify a class when BLP served its offers of judgment, but filing a

motion to certify at that time would have been premature, as the district court

explicitly recognized in denying the certification motion filed just three days after

service of the Rule 68 offers. The named plaintiffs did not miss any deadlines. In

sum, their receipt of offers of judgment does not, without more, disqualify them

from going forward.

      Most of the other circuits that have addressed this issue have reached this

same result. In the Third, Fifth, Ninth, and Tenth Circuits, as now in the Eleventh,

a Rule 68 offer of full relief to the named plaintiff does not moot a class action,

even if the offer precedes a class-certification motion, so long as the named

plaintiff has not failed to diligently pursue class certification. See Weiss v. Regal

Collections, 385 F.3d 337 (3d Cir. 2004); Sandoz v. Cingular Wireless LLC, 553

                                          18
                Case: 13-15417      Date Filed: 12/01/2014   Page: 19 of 23
F.3d 913 (5th Cir. 2008); Pitts v. Terrible Herbst, Inc., 653 F.3d 1081 (9th Cir.

2011); Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239 (10th Cir.

2011).

          The view is not, however, unanimous. BLP relies on Damasco v. Clearwire

Corp., 662 F.3d 891 (7th Cir. 2011), the only circuit decision that would support

affirmance in our case. Damasco recognized that an offer of full relief to a named

plaintiff before a class is certified does not always moot the case. The court could

hardly have held otherwise; the Supreme Court decisions cited above make this

clear. But Damasco said the critical issue is the timing of the class-certification

motion. Damasco said that if the offer to the named plaintiff is made before the

plaintiff moves to certify a class, the named plaintiff cannot go forward. At oral

argument, BLP was unable to point to any other respect in which the filing of a

certification motion, rather than the entry of a certification order, affects legal

rights.

          As set out above, giving controlling effect to the timing of the certification

motion accords with neither the language nor the analysis of the Supreme Court’s

decisions. It also would produce unacceptable results. In a case of this kind, any

knowledgeable named plaintiff would file a premature certification motion with

the complaint, a practice we are told is now common in the Seventh Circuit. See

Falls v. Silver Cross Hosp. and Med. Ctrs., No. 13 C 695, 2013 WL 2338154 (N.D.

                                             19
             Case: 13-15417    Date Filed: 12/01/2014   Page: 20 of 23


Ill. May 24, 2013). And even if a less knowledgeable plaintiff failed to do so, the

likelihood is high that another named plaintiff would be found who would file the

same action again, this time accompanied by a premature class-certification

motion. In all events, the Damasco approach would produce unnecessary and

premature certification motions in some cases and unnecessary gamesmanship in

others. We join the majority of circuits and decline to follow Damasco.

      Finally, we note that there is some tension between our analysis to this point

and the Supreme Court’s decision in Genesis Healthcare Corp. v. Symczyk, 133 S.

Ct. 1523 (2013). Symczyk was a collective action under the Fair Labor Standards

Act. In an FLSA action, unlike in a Rule 23 class action, a named plaintiff can

represent others only when they affirmatively opt-in to the case. The parties

stipulated, and the Court assumed without deciding, that an offer of complete relief

to the named plaintiff mooted her individual claim. No other employee opted in.

The Court held the entire action moot.

      Symczyk creates no tension with our analysis of whether a Rule 68 offer

moots an individual claim (as set out above in section IV.A.), because the Court

assumed without deciding that the individual claim at issue in Symczyk was moot.

Symczyk also creates no tension with our analysis of a named plaintiff’s ability to

represent a class when the plaintiff’s individual claim becomes moot but claims of

class members are capable of repetition, yet evading review. The Court

                                         20
             Case: 13-15417      Date Filed: 12/01/2014    Page: 21 of 23


recognized—it did not question in the slightest—its decisions addressing that issue,

including Sosna, Gerstein, and McLaughlin. Symczyk, 133 S. Ct. at 1531. The

Court said those decisions did not apply in Symczyk because they apply only to

class actions, not to FLSA collective actions. Id. at 1530 (holding, after noting that

another line of class-action cases did not apply to FLSA actions, that the “line of

cases [that] began with Sosna is similarly inapplicable here.”). Indeed, throughout

its opinion, the Court emphasized the difference between FLSA collective actions

and class actions.

      So far so good. But after noting that the Sosna line of cases did not apply to

the FLSA collective action at all, the Court added a dictum that creates tension

with one part of our analysis. The Court distinguished the Sosna line of cases,

including Gerstein and McLaughlin, on another ground as well: the claims

presented in those cases were “inherently transitory” because the passage of time

inevitably mooted claims of that kind. Id. at 1530-31. The Court said that was not

true of damages claims mooted only by settlement offers.

      This creates tension with Zeidman, which explicitly addressed this very

issue in a Rule 23 class action and held that a sufficient proffer of full relief, when

it is feasible for a defendant to make successive proffers to all named plaintiffs

who enter the fray, renders a case transitory within the meaning of the Sosna line

of cases.

                                           21
             Case: 13-15417      Date Filed: 12/01/2014    Page: 22 of 23


      This tension is insufficient to change the clear law of the circuit.

      First, as the Supreme Court repeatedly emphasized in Symczyk itself, FLSA

actions and class actions are different. Rule 23 gives a class representative a

markedly different stature from an FLSA plaintiff; the Supreme Court might or

might not follow Symczyk in a class action. A Supreme Court dictum in a

different setting rarely suffices to overturn a clear circuit holding on the precise

question at issue. See, e.g., Garrett v. Univ. of Ala. at Birmingham Bd. of Trs.,

344 F.3d 1288, 1292 (11th Cir. 2003) (“While an intervening decision of the

Supreme Court can overrule the decision of a prior panel of our court, the Supreme

Court decision must be clearly on point.”); Florida League of Prof’l Lobbyists, Inc.

v. Meggs, 87 F.3d 457, 462 (11th Cir.1996) (“[W]e are not at liberty to disregard

binding case law that is so closely on point and has been only weakened, rather

than directly overruled, by the Supreme Court.”).

      Second, applying the Symczyk dictum here would prove too much. It would

mean that a named plaintiff could not represent a class if the defendant sufficiently

proffered full relief at any time before the class was certified, not just before the

plaintiff filed a motion to certify. Even BLP does not ask us to go that far. Neither

the district court in this case nor the Seventh Circuit in Damasco has suggested a

case would be moot in that situation. With the score on this issue in the circuits




                                           22
             Case: 13-15417     Date Filed: 12/01/2014    Page: 23 of 23


running 6–0 in favor of applying Sosna, and with a clear circuit precedent placing

us in the 6, we decline to change course based on the Symczyk dictum.

      In sum, we hold that a defendant’s unaccepted offer of full relief to the

named plaintiffs, in circumstances like these, does not, without more, render the

case moot.

   V. Conclusion

      We resolve this case based on alternative holdings. First, a plaintiff’s

individual claim is not mooted by an unaccepted Rule 68 offer of judgment.

Second, a proffer that moots a named plaintiff’s individual claim does not moot a

class action in circumstances like those presented here, even if the proffer comes

before the plaintiff has moved to certify a class. The district court’s order

dismissing the action is reversed.




                                          23